Opinion filed January 17, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-17-00243-CV
                                     __________

                 MICHAEL ALLEN WELLS, Appellant
                                         V.
                        ASSEMBLERS, INC., Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 11148-D


                      MEMORANDUM OPINION
      The trial court granted Appellee’s Rule 91a motion to dismiss the lawsuit that
Appellant, acting pro se, had filed against Appellee. This is an appeal from that
dismissal. We affirm.
      Even though Appellee was never served with citation in this case, Appellee
filed an answer to the lawsuit and it also filed a motion to dismiss under Rule 91a of
the Texas Rules of Civil Procedure. Rule 91a governs the dismissal of a baseless
cause of action and provides that, “a party may move to dismiss a cause of action on
the grounds that it has no basis in law or fact.” TEX. R. CIV. P. 91a.1. The rule also
contains the following instruction as to when a cause of action has no basis in law
or in fact: “A cause of action has no basis in law if the allegations, taken as true,
together with inferences reasonably drawn from them, do not entitle the claimant to
the relief sought. A cause of action has no basis in fact if no reasonable person could
believe the facts pleaded.” Id.
      Rule 91a.6 provides that the trial court is to “decide the motion solely on the
pleading of the cause of action, together with any pleading exhibits permitted by
Rule 59.” TEX. R. CIV. P. 91a.6. Except for evidence as to reasonable attorney fees
and costs, as required by Rule 91a.7, the trial court may not consider evidence when
it rules on the motion to dismiss. Id.
      Review of the merits of a Rule 91a motion is a question of law that we review
de novo. City of Dallas v. Sanchez, 494 S.W.3d 722, 725 (Tex. 2016); Boswell v.
Ector Co. Ind. Sch. Dist., No. 11-15-00013-CV, 2016 WL 1443606, at *2 (Tex.
App.—Eastland Apr. 7, 2016, pet. denied) (mem. op.). When we determine whether
the cause of action has any basis in law or fact, we construe the pleadings liberally
in favor of the plaintiff, look to the pleader’s intent, and accept as true the factual
allegations in the pleadings. Id. We apply the fair notice pleading standard
applicable in Texas to determine whether the allegations of the petition are sufficient
to allege a cause of action. Wooley v. Schaffer, 447 S.W.3d 71, 76 (Tex. App.—
Houston [14th Dist.] 2014, pet. denied). When we gauge the sufficiency of pleading
allegations to allege a cause of action, “[t]hreadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice.”
GoDaddy.com, LLC v. Toups, 429 S.W.3d 752, 754 (Tex. App.—Beaumont 2014,
pet. denied) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).


                                          2
      In our review of the trial court’s ruling in this case, under the standards that
we have set out, we have experienced some difficulty in our quest to understand
Appellant’s pleading. In the style of his pleading, Appellant included the words
“Breach of Trust, Defamation, Slander, Fraud, Terrorism, [and] Tax Evasion.”
However, in the case information sheet that Appellant filed in the trial court, when
directed to check the appropriate box for the type of case he is filing, he has checked
the box for “Other” and has written in “BREACH OF TRUST.”
      As best as we can tell from the petition that Appellant filed in the trial court,
he complains that Appellee committed breach of trust, defamation, slander, tax
evasion, terrorism, and fraud against the State of Texas and the State of Tennessee.
But, even under the most liberal construction of Appellant’s petition, he does no
more than name those claims. Appellant has failed to plead even “threadbare”
recitals of the elements of any of those causes of action, much less any facts,
conclusory or otherwise, to support them.
      In his petition, Appellant claims that on April 13, 2013, “a trust was expressed
between the Grantor/Settlor/Beneficiary michael-allen:wells and ASSEMBLERS,
INC. under the trust name MICHAEL ALLEN WELLS (XX-XXXXXXX)(See Exhibit
A, Pages 5 through 15.).” Exhibit A, to which Appellant refers in connection with
the trust, contains a noncompetition agreement; an authorization for direct deposit;
an employee evaluation form; an acknowledgement of the receipt of an employees’
manual; a notification from the Internal Revenue Service, which bears the seal of the
IRS, of the assignment of an employer identification number to Michael Allen Wells,
William T. Neary, “TTEE”; an instrument not bearing the seal of the IRS that is
entitled “SUBSTITUTE IRS Form W-8BEN ‘Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding’”; an instrument not bearing
the seal of the IRS that is entitled “SUBSTITUTE IRS Form W-8IMY ‘Certificate
of Foreign Intermediary or Certain U.S. Branches for United States Tax
                                          3
Withholding’”; Appellant’s certified birth certificate from the State of California;
and a page that contains only the notation, “Ambassador Penitentiary
Grantor/Settlor/Beneficiary Michael-allen: Wells of the Body of Messiah.” None of
the items in Exhibit A constitute pleadings of the elements necessary to establish a
trust, nor do they constitute facts relative to the breach of any trust.
      Appellant has also attached Exhibits B, C, D, E, F, G, H, and I to his petition.
Those exhibits contain correspondence regarding payment for mileage and working
conditions, a W-2 from 2016, a welcome to a workplace savings plan, a distribution
statement regarding a 401k, correspondence between Appellant and Appellee
regarding changes from W-2 employee to 1099 employee, a determination of
benefits statement from the Texas Workforce Commission, correspondence between
Appellant and Appellee regarding alleged violations of the noncompetition
agreement, a copy of the application that Appellee filed with the Texas Secretary of
State for registration as a foreign for-profit corporation, and a computer-generated
response from the Texas Secretary of State to a business organization inquiry that
pertained to Appellee. None of these exhibits or any inferences reasonably drawn
from them are germane to show any basis in law that would entitle Appellant to the
relief he seeks for breach of trust, defamation, slander, tax evasion, terrorism, or
fraud committed against the State of Texas and the State of Tennessee.
      Not to add to Appellant’s pleading, but to better understand it, we looked to
the brief that he filed with this court, even though it is wholly deficient under
Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1
(setting forth the requisites for an appellant’s brief). That has not been a helpful
exercise. We do, however, find it noteworthy that in his brief, Appellant states that
the action that he brought against Appellee is “a civil action for breach of trust”; he
does not reference any of the other one-word causes of actions that he mentioned in
his pleadings.
                                            4
       In his brief, Appellant refers to the Declaration of Independence as the basic
trust out of which his claims arose. He claims that the “trust is a sub-trust of the July
4. 1776 trust The Declaration of Independence that was created by the founding
fathers of this nation as evidence cited.” Appellant’s brief contains extensive
quotations from the Declaration of Independence, extensive quotations from the Old
Testament book of Deuteronomy, and from Chancery Court opinions; some of
Appellant’s references and quotations are in the French language.
       In his brief to this court, Appellant attempts to add the trial court as a
“Respondent: “Trustee.” Additionally, in that brief, Appellant has designated the
sitting justices of this court (those sitting at the time that he filed his brief) as Trustees
and asks that this court overturn the trial court’s order and reschedule the trial for
Passover week; engage in a conference call with United States Attorney General
Jefferson Beauregard Sessions III, the purpose of which would be to notify him of
the existence of this case; and, to “inform the corporate State of Texas that they are
under the jurisdiction of this Trust and to act accordingly.” Appellant refers to
Appellee’s lawyers as Trustee Agents and seeks to have them “remain mute during
the trial.” Appellant also states in his brief that he wants the trial court to provide
live video coverage of the trial to all major television networks and that rebroadcasts
are to occur monthly for one year.
       Appellant also asks us, among other things, to give “Trustee [the trial court]”
two options “to correct his Breach of Trust: a) reimburse the Grantor/Settlor the cost
of the appeal and pay for all subpoenas/summons in this case and reside [sic] over
the case to keep the defendant’s Trustee Agents (all esquires) in line; b) Or, pay a
fine of 50,000.00 one-ounce Republic of Texas silver 99% medallions to the
Grantor/Settlor Treasurer of the trust and resign from public office now, never to
serve again in public office in any capacity in the future.” There are many other
similar statements and requests, but we see no need to detail more of them.
                                              5
      We have also sought enlightenment from the reply brief that Appellant filed
in this court. That has been an equally unavailing pursuit. For us to comment further
on the content of that reply brief would be of no benefit.
      Within the confines that we have set forth, and the portions of the record to
which we have referred, we are called upon to decide these issues as set forth by
Appellant:
      1. Did the Trustee Thomas M. Wheeler (trial judge) err in not allowing
         critical evidence presented at trial to be put into the record?
      2. Is there factually sufficient evidence to support the judgment of the
         Trustee Thomas M. Wheeler (trial judge)?

      3. Did the Trustee Assemblers Inc. fail in there (sic) fiduciary duties as
         a Trustee of the Trust?
      4. Did the Trustee Assemblers Inc. have the authority to terminate the
         Trust?

      5. Did the Trustee Thomas M. Wheeler (trial judge) fail in his fiduciary
         duties as a Trustee of the Trust?
      6. Did the Trustee Thomas M. Wheeler (trial judge) have the authority
         to terminate the Trust?
      Although all six of the issues can be answered together, we will answer the
first issue separately. By the express provisions of the rule, with some exceptions
not applicable here, the trial court is not allowed to consider evidence when it rules
on the motion to dismiss. TEX. R. CIV. P. 91a.6. We overrule Appellant’s first issue
on appeal.
      As to the remaining five issues on appeal, the only question that we are to
decide on appeal is whether the trial court erred when it granted Appellee’s motion
to dismiss. We have liberally and thoroughly examined Appellant’s pleading and
find that the allegations in that pleading have no basis in law because, even if taken
as true, along with any inferences to be reasonably drawn from the allegations, they
                                          6
do not show that Appellant is entitled to relief. Because we have found that
Appellant’s pleadings are devoid of any basis in law, we need not decide whether
Appellant’s pleadings have any basis in fact. Id. We overrule issues two through
six.
        We affirm the order of the trial court.


                                                           PER CURIAM


January 17, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      7